DETAILED ACTION
Claim(s) 1-30 are presented for examination. 
Claims 1, 15, 16 and 30 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on July 8th, 2022 to provide clarification of the proposed claim amendments (see interview summary paper # 20220708).

Response to Arguments
Applicant’s arguments, (see remarks pages 7-10 of 10), filed July 27th, 2022 with respect to rejection of claim(s) 1-30 under 35 U.S.C. § 102(a)(2) and/or 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9, 11, 12, 14-20, 22, 24-26 and 28-30 are rejected under 35 U.S.C. § 103 as being unpatentable over ZHAO et al. (US 2022/0078802 A1) hereinafter “Zhao” in view of Määttanen et al. (US 2019/0280819 A1) hereinafter “Määttanen”.

Regarding Claims 1 and 15,
	Zhao discloses an apparatus for wireless communication at a first user equipment (UE) [see fig. 1, pg. 1, ¶16 lines 1-16, a second user equipment (UE) “20” for wireless communication with a first UE “10”], comprising: 
	a memory [see fig. 1, pg. 1, ¶16 lines 1-16, a memory “22”]; and 
	at least one processor coupled to the memory and configured to [see fig. 1, pg. 1, ¶16 lines 1-16, a processor “21” configured to implement proposed functions, procedures and/or methods to]: 
	receive [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, receive], from a wireless device [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, from a transceiver “13” of the first UE “10”], a first packet and a second packet for sidelink retransmission to at least one second UE [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, a first sidelink data packet with a first priority in a slot set; and a second sidelink data packet with a second priority in the slot set], the second packet being received after the first packet [see fig. 1, pg. 2, ¶21 lines 4-8, If the second priority is higher than the first priority, a processor “11” of the first UE “10” performs the transmission of the second sidelink data packet]; and 
	drop the first packet or the second packet prior to retransmission based on at least one of a packet priority or an indication from the wireless device [see fig. 1, pg. 2, ¶21 lines 4-8, If the second priority is lower than or equal to the first priority, the processor “11” drops the transmission of the second sidelink data packet].
	Although Zhao discloses receiving, from a wireless device, a first packet and a second packet for sidelink retransmission to at least one second UE, Zhao does not explicitly teach “the at least one second UE being different than the wireless device”.
	However Määttanen discloses receiving [see fig(s). 1 & 7: Step “210”, pg. 4, ¶46 lines 3-8, receiving by an intermediate radio node “22”], from a wireless device [see fig(s). 1 & 7: Step “210”, pg. 4, ¶46 lines 3-8, from a transmitting radio node “12”], a first packet and a second packet for sidelink retransmission to at least one second UE [see fig(s). 1 & 7: Step “210”, pg. 4, ¶46 lines 3-8, packets “14” as scheduled by a receiving radio node “16” between which transmission of the packets “14” is configured to be split or switched];
	the at least one second UE being different than the wireless device [see fig. 1, pg. 2, ¶25 lines 4-10, the transmitting radio node “12” is a wireless communication device (e.g., a user equipment) and the receiving radio node “16” is a base station (e.g., an eNodeB), such that the packets “14” are transmitted in an uplink direction of system “10”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the at least one second UE being different than the wireless device” as taught by Määttanen in the system of Zhao for providing an efficient means for PDCP retransmissions in the uplink to avoid data loss when using WLAN resources in eLWA, and improve end user performance and/or experience [see Määttanen, pg. 6, ¶70 lines 4-8].
	
Regarding Claim 2,
	The combined system of Zhao and Määttanen discloses the method of claim 1 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the first packet and the second packet comprise downlink packets received from a base station [see pg. 2, ¶23 lines 1-7, the processor “11” performs the sidelink feedback channel detection based on the second transmitted sidelink data packet to the first transmitted sidelink data packet in an order from first to second].
	
Regarding Claim 3,
	The combined system of Zhao and Määttanen discloses the method of claim 1 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment]. 
	Zhao further discloses wherein the first packet and the second packet comprise sidelink packets from a programmable logic controller (PLC) [see pg. 2, ¶23 lines 1-7, the processor “11” performs the sidelink feedback channel detection based on the second transmitted sidelink data packet to the first transmitted sidelink data packet in an order from first to second].

Regarding Claim 4,
	The combined system of Zhao and Määttanen discloses the method of claim 1 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment]. 
	Zhao further discloses wherein dropping of the first packet or the second packet occurs based on a memory storage capacity of the first UE [see pg. 1, ¶17 lines 1-6, the memory “12” or “22” includes a read-only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium and/or other storage devices].

Regarding Claim 5,
	The combined system of Zhao and Määttanen discloses the method of claim 1 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the first packet and the second packet are for sidelink retransmission to different UEs [see fig. 1, pg. 2, ¶21 lines 4-8, If the second priority is higher than the first priority, the processor “11” performs the transmission of the second sidelink data packet].

Regarding Claim 6,
	The combined system of Zhao and Määttanen discloses the method of claim 1 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the second packet is dropped when the second priority is less than the first priority [see fig. 1, pg. 2, ¶21 lines 4-8, If the second priority is lower than or equal to the first priority, the processor “11” drops the transmission of the second sidelink data packet].

Regarding Claim 7,
	The combined system of Zhao and Määttanen discloses the method of claim 6 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses further comprising receiving the first priority and the second priority in group information from a base station [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, receiving a first sidelink data packet with a first priority in a slot set; and a second sidelink data packet with a second priority in the slot set].
 
Regarding Claim 9,
	The combined system of Zhao and Määttanen discloses the method of claim 6 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the first priority is included in a first payload of the first packet and the second priority is included in a second payload of the second packet [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the first sidelink data packet is received with a first priority in a slot set; and the second sidelink data packet is received with a second priority in the slot set].

Regarding Claim 11,
	The combined system of Zhao and Määttanen discloses the method of claim 6 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the first priority comprises a first delivery deadline for the first packet and the second priority comprises a second delivery deadline for the second packet [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the first sidelink data packet is received with a first priority in a slot set; and the second sidelink data packet is received with a second priority in the slot set].

Regarding Claim 12,
	The combined system of Zhao and Määttanen discloses the method of claim 1 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao discloses the method further comprising receiving [see pg. 4, ¶48 lines 1-6, if a first UE receive], from a base station [see pg. 4, ¶48 lines 1-6, from a second UE which needs HARQ feedback], an indication to drop the second packet [see pg. 4, ¶48 lines 1-6, a first PSSCH in a slot within the slot set], wherein the first UE drops the first packet or the second packet based on the indication [see pg. 4, ¶48 lines 1-6, the first UE plans to transmit a second PSSCH to the second UE in another slot within the same slot set, but with a lower priority than the first PSSCH, the UE will drop the second PSSCH transmission].

Regarding Claim 14,
	The combined system of Zhao and Määttanen discloses the method of claim 1 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao discloses the method further comprising reporting to a base station a memory size of the first UE for retransmission storage [see pg. 4, ¶65 lines 1-9, the processors are coupled with the memory/storage and configured to execute instructions stored in the memory/storage to enable various applications and/or operating systems running on the system], wherein the second packet is received based on the memory size [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, receiving a second sidelink data packet with a second priority in the slot set], wherein the memory size is reported in a UE capability information message to the base station [see pg. 5, ¶72 lines 1-10, the memory/storage “740” is used to load and store data and/or instructions, for the system].

Regarding Claims 16 and 30,
	Zhao discloses an apparatus for wireless communication at a wireless device comprising a programmable logic controller (PLC) [see fig. 1, pg. 1, ¶16 lines 1-16, a first user equipment (UE) “10” including a transceiver “13” for wireless communication], comprising: 
	a memory [see fig. 1, pg. 1, ¶16 lines 1-16, a memory “12”]; and 
	at least one processor coupled to the memory and configured to [see fig. 1, pg. 1, ¶16 lines 1-16, a processor “11” configured to implement proposed functions, procedures and/or methods to]: 
	transmit [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, transmit], to a first user equipment (UE) [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, to a second user equipment (UE) “20”], a first packet and a second packet for sidelink retransmission to at least one additional UE [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, a first sidelink data packet with a first priority in a slot set; and a second sidelink data packet with a second priority in the slot set], the second packet being transmitted after the first packet [see fig. 1, pg. 2, ¶21 lines 1-4, If the second priority is higher than the first priority, the processor “11” performs the transmission of the second sidelink data packet]; and 
	transmit an indication to the first UE to drop the first packet or the second packet [see fig. 1, pg. 2, ¶21 lines 4-8, If the second priority is lower than or equal to the first priority, the processor “11” drops the transmission of the second sidelink data packet].	
	Although Zhao discloses transmitting, to a first user equipment (UE), a first packet and a second packet for sidelink retransmission to at least one additional UE, Zhao does not explicitly teach “the at least one additional UE being different than the first UE”.
	However Määttanen discloses transmitting [see fig(s). 1 & 7: Step “210”, pg. 4, ¶46 lines 3-8, transmitting from a transmitting radio node “12”], to a first user equipment (UE) [see fig(s). 1 & 7: Step “210”, pg. 4, ¶46 lines 3-8, to an intermediate receiving radio node “22”], a first packet and a second packet for sidelink retransmission to at least one additional UE [see fig(s). 1 & 7: Step “210”, pg. 4, ¶46 lines 3-8, packets “14” as scheduled by a receiving radio node “16” between which transmission of the packets “14” is configured to be split or switched];
	the at least one additional UE being different than the first UE [see fig. 1, pg. 2, ¶25 lines 4-10, the transmitting radio node “12” is a wireless communication device (e.g., a user equipment) and the receiving radio node “16” is a base station (e.g., an eNodeB), such that the packets “14” are transmitted in an uplink direction of system “10”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the at least one additional UE being different than the first UE” as taught by Määttanen in the system of Zhao for providing an efficient means for PDCP retransmissions in the uplink to avoid data loss when using WLAN resources in eLWA, and improve end user performance and/or experience [see Määttanen, pg. 6, ¶70 lines 4-8].

Regarding Claim 17,
	The combined system of Zhao and Määttanen discloses the method of claim 16 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the indication to drop the second packet is based on a memory storage capacity of the first UE [see pg. 1, ¶17 lines 1-6, the memory “12” or “22” includes a read-only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium and/or other storage devices].

Regarding Claim 18,
	The combined system of Zhao and Määttanen discloses the method of claim 16 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the first packet and the second packet are for sidelink retransmission to different UEs [see fig. 1, pg. 2, ¶21 lines 4-8, If the second priority is higher than the first priority, the processor “11” performs the transmission of the second sidelink data packet].

Regarding Claim 19,
	The combined system of Zhao and Määttanen discloses the method of claim 16 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the indication comprises a priority based indication [see pg. 2, ¶23 lines 1-7, the processor “11” performs the sidelink feedback channel detection based on the second transmitted sidelink data packet to the first transmitted sidelink data packet in an order from first to second], and wherein the first packet is indicated to be dropped when the second packet is indicated to be dropped when the second priority is less than the first priority [see fig. 1, pg. 2, ¶21 lines 4-8, If the second priority is lower than or equal to the first priority, the processor “11” drops the transmission of the second sidelink data packet].

Regarding Claim 20,
	The combined system of Zhao and Määttanen discloses the method of claim 19 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao discloses the method further comprising transmitting the first priority and the second priority in group information to the first UE [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, transmitting a first sidelink data packet with a first priority in a slot set; and a second sidelink data packet with a second priority in the slot set].

Regarding Claim 22,
	The combined system of Zhao and Määttanen discloses the method of claim 19 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the first priority is included in a first payload of the first packet and the second priority is included in a second payload of the second packet [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the first sidelink data packet is received with a first priority in a slot set; and the second sidelink data packet is received with a second priority in the slot set].

Regarding Claim 24,
	The combined system of Zhao and Määttanen discloses the method of claim 19 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the first priority comprises a first reception time for the first packet and the second priority comprises a second reception time for the second packet [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the first sidelink data packet is received with a first priority in a slot set; and the second sidelink data packet is received with a second priority in the slot set], and wherein the first packet is indicated to be dropped when the first reception time is less than the second reception time [see pg. 4, ¶48 lines 1-6, the first UE plans to transmit a second PSSCH to the second UE in another slot within the same slot set, but with a lower priority than the first PSSCH, the UE will drop the second PSSCH transmission].

Regarding Claim 25,
	The combined system of Zhao and Määttanen discloses the method of claim 19 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the first priority is based on a first delivery deadline for the first packet and the second priority comprises a second delivery deadline for the second packet [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the first sidelink data packet is received with a first priority in a slot set; and the second sidelink data packet is received with a second priority in the slot set].

Regarding Claim 26,
	The combined system of Zhao and Määttanen discloses the method of claim 16 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the indication identifies a packet to be dropped [see fig. 1, pg. 2, ¶21 lines 4-8, If the second priority is lower than or equal to the first priority, the processor “11” drops the transmission of the second sidelink data packet].

Regarding Claim 28,
	The combined system of Zhao and Määttanen discloses the method of claim 16 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao discloses the method further comprising: 
	receiving from the first UE a memory size for retransmission storage [see pg. 4, ¶65 lines 1-9, the processors are coupled with the memory/storage and configured to execute instructions stored in the memory/storage to enable various applications and/or operating systems running on the system]; and 
	determining whether to transmit packets to the first UE for sidelink retransmission based on the memory size [see pg. 2, ¶20 lines 1-3, the transmission resource of sidelink feedback channel is determined by the transmission resource of physical sidelink control channel (PSCCH)].

Regarding Claim 29,
	The combined system of Zhao and Määttanen discloses the method of claim 28 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Zhao further discloses wherein the memory size is received in a UE capability information message from the first UE [see pg. 5, ¶72 lines 1-10, the memory/storage “740” is used to load and store data and/or instructions, for the system].

Claims 8, 10, 13, 21, 23 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhao in view of Määttanen and in further view of Islam et al. (US 2020/0228248 A1) hereinafter “Islam”.

Regarding Claim 8,
	The combined system of Zhao and Määttanen discloses the method of claim 7 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Neither Zhao nor Määttanen explicitly teach wherein the group information comprises “a semi-persistently scheduled (SPS) configuration”.
	However Islam discloses wherein the group information comprises a semi-persistently scheduled (SPS) configuration [see pg. 4, ¶46 lines 1-4, SPS-Config or a PUCCH resource configured by n1PUCCH-AN within SPS-Config may be configured by higher layers to be associated with a certain priority level].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the group information comprises “a semi-persistently scheduled (SPS) configuration” as taught by Islam in the combined system of Zhou and Määttanen for avoiding loss in system efficiency due to Dropping of HARQ-ACK feedback for carrier aggregation (CA) [see Islam pg. 34, ¶36 lines 7-14].

Regarding Claim 10,
	The combined system of Zhao and Määttanen discloses the method of claim 9 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Neither Zhao nor Määttanen explicitly teach wherein the first packet and the second packet are received in “semi-persistently scheduled (SPS)” transmissions.
	However Islam discloses the first packet and the second packet are received in semi-persistently scheduled (SPS) transmissions [see pg. 4, ¶46 lines 1-4, SPS-Config or a PUCCH resource configured by n1PUCCH-AN within SPS-Config may be configured by higher layers to be associated with a certain priority level].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first packet and the second packet are received in “semi-persistently scheduled (SPS)” transmissions as taught by Islam in the combined system of Zhou and Määttanen for avoiding loss in system efficiency due to Dropping of HARQ-ACK feedback for carrier aggregation (CA) [see Islam pg. 34, ¶36 lines 7-14].

Regarding Claim 13,
	The combined system of Zhao and Määttanen the method of claim 12 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Neither Zhao nor Määttanen explicitly teach wherein the indication is received in “downlink control information (DCI) including a group identifier”, and wherein the first UE drops the first packet or the second packet based on the first packet or the second packet being “associated with the group identifier”.
	However Islam discloses wherein the indication is received in downlink control information (DCI) including a group identifier [see pg. 3, ¶34 lines 34-41, the UE identifies a HARQ codebook group for mapping the HARQ-ACK bits corresponding to a DL transmission via explicit DCI indication], and wherein the first UE drops the first packet or the second packet based on the first packet or the second packet being associated with the group identifier [see pg. 3, ¶34 lines 18-23, the UE prioritizes and transmits the HARQ-ACK corresponding to the second DL transmission and drops the HARQ-ACK corresponding to the first DL transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the indication is received in “downlink control information (DCI) including a group identifier”, and wherein the first UE drops the first packet or the second packet based on the first packet or the second packet being “associated with the group identifier” as taught by Islam in the combined system of Zhou and Määttanen for avoiding loss in system efficiency due to Dropping of HARQ-ACK feedback for carrier aggregation (CA) [see Islam pg. 34, ¶36 lines 7-14].

Regarding Claim 21,
	The combined system of Zhao and Määttanen the method of claim 20 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Neither Zhao nor Määttanen explicitly teach wherein the group information comprises “a semi-persistently scheduled (SPS) configuration”.
	However Islam discloses wherein the group information comprises a semi-persistently scheduled (SPS) configuration [see pg. 4, ¶46 lines 1-4, SPS-Config or a PUCCH resource configured by n1PUCCH-AN within SPS-Config may be configured by higher layers to be associated with a certain priority level].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the group information comprises “a semi-persistently scheduled (SPS) configuration” as taught by Islam in the combined system of Zhou and Määttanen for avoiding loss in system efficiency due to Dropping of HARQ-ACK feedback for carrier aggregation (CA) [see Islam pg. 34, ¶36 lines 7-14].

Regarding Claim 23,
	The combined system of Zhao and Määttanen the method of claim 22 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Neither Zhao nor Määttanen explicitly teach wherein the first packet and the second packet are received in “semi-persistently scheduled (SPS)” transmissions.
	However Islam discloses the first packet and the second packet are received in semi-persistently scheduled (SPS) transmissions [see pg. 4, ¶46 lines 1-4, SPS-Config or a PUCCH resource configured by n1PUCCH-AN within SPS-Config may be configured by higher layers to be associated with a certain priority level].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first packet and the second packet are received in “semi-persistently scheduled (SPS)” transmissions as taught by Islam in the combined system of Zhou and Määttanen for avoiding loss in system efficiency due to Dropping of HARQ-ACK feedback for carrier aggregation (CA) [see Islam pg. 34, ¶36 lines 7-14].

Regarding Claim 27,
	The combined system of Zhao and Määttanen the method of claim 26 [see fig. 1, pg. 2, ¶19 lines 1-3; ¶21 lines 1-4, the method of wireless communication of a first user equipment].
	Neither Zhao nor Määttanen explicitly teach wherein the indication comprises “a group identifier transmitted in downlink control information (DCI) that identifies the packet to be dropped”.
	However Islam discloses wherein the indication comprises a group identifier transmitted in downlink control information (DCI) that identifies the packet to be dropped [see pg. 3, ¶34 lines 18-41, the UE identifies a HARQ codebook group for mapping the HARQ-ACK bits corresponding to a DL transmission via explicit DCI indication, and UE prioritizes and transmits the HARQ-ACK corresponding to the second DL transmission and drops the HARQ-ACK corresponding to the first DL transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the indication comprises “a group identifier transmitted in downlink control information (DCI) that identifies the packet to be dropped” as taught by Islam in the combined system of Zhou and Määttanen for avoiding loss in system efficiency due to Dropping of HARQ-ACK feedback for carrier aggregation (CA) [see Islam pg. 34, ¶36 lines 7-14].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469